Per curiam.
This case involves breach of contract and fraud and was transferred here from the Court of Appeals presumably because an injunction was sought to prevent Denny from removing and selling furniture from inventory in D. J. D., Inc.’s store. The jury returned a verdict for D. J. D., Inc. and Denny’s appeal is only from the money judgment, which did not include an injunction. This being so, the appeal lies in the Court of Appeals. Krystal Co. v. Carter, 256 Ga. 43, 44 (343 SE2d 490) (1986). As was stated in Krystal, “ ‘[sjince the dispositive substantive issue in the present appeal is a legal issue over which the Court of Appeals has appellate jurisdiction, said appeal is properly transferred to the Court of Appeals.’ ”

Transferred.


All the Justices concur.